Case 3:20-cr-00065-TJC-PDB Document 43 Filed 10/21/20 Page 1 of 25 PagelD 132

FILED IN OPEN COURT
JACKSONVILLE, FLORIDA

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA i o| 21|20
JACKSONVILLE DIVISION

U.S. DISTRICT COURT
UNITED STATES OF AMERICA MIDDLE DISTRICT OF FLORIDA
Vv. CASE NO. 3:20-cr-65(S1)-J-32PDB

TRAVIS RYAN PRITCHARD

PLEA AGREEMENT

Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by
Maria Chapa Lopez, United States Attorney for the Middle District of Florida,
and the defendant, Travis Ryan Pritchard, and the attorney for the defendant,
Bryan E. DeMaggio, mutually agree as follows
A.  Particularized Terms

1, Counts Pleading To

The defendant shall enter a plea of guilty to Counts Three and Five

of the Superseding Indictment. Count Three charges the defendant with
production of child pornography, in violation of 18 U.S.C. § 2251(a) and (e).
Count Five charges the defendant with possession of child pornography
depicting a prepubescent minor who had not attained 12 years of age, in

violation of 18 U.S.C. § 2252(a)(4)(B) and (b)(2).

Defendant's Initials AF Approval BR
Case 3:20-cr-00065-TJC-PDB Document 43 Filed 10/21/20 Page 2 of 25 PagelD 133

2. Minimum and Maximum Penalties

Count Three is punishable by a mandatory minimum term of
imprisonment of not less than 15 years and not more than 30 years, a fine of not
more than $250,000, or both imprisonment and a fine,’a term of supervised
release of any term of years not less than 5, and up to life, and a special
assessment of $100.

Count Five is punishable by a term of imprisonment of not more
than 20 years, a fine of not more than $250,000, or both imprisonment and a
fine, a term of supervised release of any term of years not less than 5, and up to
life, and a special assessment of $100.

Pursuant to 18 U.S.C. § 3583(k), if the defendant is required to
register under the Sex Offender Registration and Notification Act and commits
any criminal felony offense under Title 18, United States Code, Chapter 109A,
110 or 117, or Sections 1201 or 1591, the Court shall revoke the term of
supervised release and require the defendant to serve a term of imprisonment of
not less than 5 years and up to life on each of Counts Three and Five. Any
other violation of the terms and conditions of supervised release is punishable
by a term of imprisonment of up to 3 years as to Count Three and up to 2 years

as to Count Five.

Defendant’s Initials Vd 2
_ Case 3:20-cr-00065-TJC-PDB Document 43 Filed 10/21/20 Page 3 of 25 PagelD 134

With respect to this offense and pursuant to 18 U.S.C. §§ 2259,
3663A and/or 3664, the Court shall order the defendant to make restitution to
any victim of the offense(s), and with respect to other offenses, the Court may
order the defendant to make restitution to any victim of the offense(s), or to the
community, as set forth below. Pursuant to 18 U.S.C. § 2259, if the Court
orders restitution, the mandatory minimum amount must not be less than
$3,000 per victim.

Additionally, pursuant to 18 U.S.C. §2259A, the Court shall
impose a special assessment of up to $50,000 on any defendant convicted of a
child pornography production offense, as in Count Three, and a special
assessment of up to $17,000 on any defendant convicted of an offense under 18
U.S.C. §.2252(a)(4), as in Count Five.

In addition, pursuant to 18 U.S.C. § 3014, the Court shall impose
a $5,000 special assessment on any non-indigent defendant convicted of an
offense in violation of certain enumerated statutes involving: (1) peonage,
slavery, and trafficking in persons; (2) sexual abuse; (3) sexual exploitation and
other abuse of children; (4) transportation for illegal sexual activity; or (5)
human smuggling in violation of the Immigration and Nationality Act
(exempting any individual involved in the smuggling of an alien who is the

alien’s spouse, parent, son or daughter).

Defendant’s Initials The? 3
Case 3:20-cr-00065-TJC-PDB Document 43 Filed 10/21/20 Page 4 of 25 PagelD 135

The cumulative maximum penalty for both counts is a mandatory
minimum term of imprisonment of not less than 15 years and not more than 50
years’ imprisonment, a fine of not more than $500,000, or both imprisonment
and a fine,-a term of supervised release of any term of years not less than 5, and
up to life, and a mandatory special assessment of $200. A violation of the terms
and conditions of supervised release carries a sentence of a term of
imprisonment of not less than 10 years and up to two life terms if the defendant
commits any felony offense set forth in 18 U.S.C. § 3583(k). Any other
violation of the terms and conditions of supervised release is punishable by a
term of imprisonment of up to 5 years. The cumulative special assessment
pursuant to 18 U.S.C. § 2259A is $67,000.

3. Elements of the Offenses

The defendant acknowledges understanding the nature and
elements of the offense with which defendant has been charged and to which
defendant is pleading guilty. The elements of Count Three of the Superseding
Indictment are:.

First: That an actual minor, that is, a real person who was
less than 18 years old, was depicted;

Second: The defendant employed, used, enticed, and
coerced at least one minor to engage in sexually
explicit conduct for the purpose of producing a
visual depiction of the conduct; and

Defendant’s Initials /47 4
Case 3:20-cr-00065-TJC-PDB Document 43 Filed 10/21/20 Page 5 of 25 PagelD 136

Third: The Defendant knew and had reason to know that
such visual depiction would be transported and
transmitted using any means and facility of
interstate and foreign commerce; and the visual
depiction was produced and transmitted using
materials that had been mailed, shipped, and
transported in and affecting interstate and foreign
commerce by any means.

The elements of Count Five of the Superseding Indictment are:

First: That the defendant knowingly possess a matter that
contained a visual depiction;

Second: That such visual depiction was produced using
materials that had been shipped and transported in
and affecting interstate and foreign commerce by any

means;

Third: That the production of such visual depiction involved
the use of a minor engaging in sexually explicit
conduct;

Fourth: That such visual depiction was of a minor

engaged in sexually explicit conduct; and

Fifth: That the defendant knew that the depiction involved
a prepubescent minor who had not attained 12 years
of age.
4, Count Dismissed

At the time of sentencing, the remaining counts against the
defendant, Counts One, Two and Four of the Superseding Indictment, and the

original Indictment, will be dismissed pursuant to Fed. R. Crim. P. 11(c)(1)(A).

Sv 3

Defendant’s Initials _ /
Case 3:20-cr-00065-TJC-PDB Document 43 Filed 10/21/20 Page 6 of 25 PagelD 137

5. Restitution to Any Minor Victims of Offenses
Committed by Defendant, Whether Charged or Uncharged

Pursuant to 18 U.S.C. §§ 3663(a)(3), 3663A(a) & (b), 18 U.S.C.
§ 3664, 18 U.S.C. § 2248, and 18 U.S.C. § 2259, the defendant agrees to make
full restitution to all minor victims of his offenses as to the counts charged.
Further, the defendant agrees to pay restitution to any of his minor victims, for
the entire scope of his criminal conduct, including but not limited to all matters
included as relevant conduct. The defendant acknowledges and agrees that this
criminal conduct (or relevant conduct) includes any minor victim of any child
pornography offenses, charged or uncharged, under Chapter 110, United States
Code, and any minor victim of any violation of federal and/or state law
committed by the defendant, including any contact sexual offense. Further,
pursuant to 18 U.S.C. § 3664(d)(5), the defendant agrees not to oppose
bifurcation of the sentencing hearing if the victims’ losses are not ascertainable
prior to sentencing. Pursuant to 18 U.S.C. § 2259, if the Court orders restitution,
the mandatory minimum amount must not be less than $3,000 per victim.

6. Sex Offender Registration and Notification

The defendant has been advised and understands, that under the
Sex Offender Registration and Notification Act, a federal law, the defendant
must register and keep the registration current in each of the following

jurisdictions: the location of the defendant’s residence, the location of the

Defendant’s Initials VO" 6
Case 3:20-cr-00065-TJC-PDB Document 43 Filed 10/21/20 Page 7 of 25 PagelD 138

defendant’s employment; and, if the defendant is a student, the location of the
defendant’s school. Registration will require that the defendant provide
information that includes name, residence address, and the names and
addresses of any places at which the defendant is or will be an employee or a
student. The defendant understands that he must update his registrations not
later than three business days after any change of name, residence, employment,
or student status. The defendant understands that failure to comply with these
obligations subjects the defendant to prosecution for failure to register under
federal law, 18 U.S.C. § 2250, which is punishable by a fine or imprisonment,
or both.
7 Acceptance of Responsibility - Three Levels

At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted,
the United States will recommend to the Court that the defendant receive a two-
level downward adjustment for acceptance of responsibility, pursuant to USSG
§3E1.1(a). The defendant understands that this recommendation or request is
not binding on the Court, and if not accepted by the Court, the defendant will
not be allowed to withdraw from the plea.

Further, at the time of sentencing, if the defendant's offense level

prior to operation of subsection (a) is level 16 or greater, and if the defendant

Defendant’s Initials Fa 7
Case 3:20-cr-00065-TJC-PDB Document 43 Filed 10/21/20 Page 8 of 25 PagelD 139

complies with the provisions of USSG §3E1.1(b) and all terms of this Plea
Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5., the United States agrees to file a motion
pursuant to USSG §3E1.1(b) for a downward adjustment of one additional
level. The defendant understands that the determination as to whether the
defendant has qualified for a downward adjustment of a third level for
acceptance of responsibility rests solely with the United States Attorney for the
Middle District of Florida, and the defendant agrees that the defendant cannot
and will not challenge that determination, whether by appeal, collateral attack,
or otherwise.
8. Forfeiture of Assets

The defendant agrees to forfeit to the United States immediately
and voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to 18 U.S.C. § 2253, whether in the possession or control of
the United States, the defendant or defendant's nominees. The defendant
specifically agrees and consents to the administrative forfeiture of a Samsung
Galaxy $9+ cellular telephone, seized from the defendant by Immigration,

Customs & Border Protection on June 15, 2020.

Defendant’s Initials w/a 8
Case 3:20-cr-00065-TJC-PDB Document 43 Filed 10/21/20 Page 9 of 25 PagelD 140

If the administrative forfeiture proceeding is not completed prior
to sentencing, the defendant agrees and consents to the forfeiture of these
assets pursuant to any federal criminal or civil judicial forfeiture action.

The defendant also hereby agrees that the forfeiture described
herein is not excessive and, in any event, the defendant waives any
constitutional claims that the defendant may have that the forfeiture
constitutes an excessive fine. Forfeiture of the defendant’s assets shall not be
treated as satisfaction of any fine, restitution, cost of imprisonment, or any

other penalty this Court may impose upon the defendant in addition to

 

forfeiture.
B. Standard Terms and Conditions
l. Restitution, Special Assessment and Fine

 

The defendant understands and agrees that the Court, in addition
to or in lieu of any other penalty, shall order the defendant to make restitution
to any victim of the offense(s), pursuant to 18 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant
to make restitution to any victim of the offense(s), pursuant to 18 U.S.C. § 3663,
including restitution as to all counts charged, whether or not the defendant
enters a plea of guilty to such counts, and whether or not such counts are

dismissed pursuant to this agreement. The defendant further understands that

Defendant’s Initials Vw? 9
Case 3:20-cr-00065-TJC-PDB Document 43 Filed 10/21/20 Page 10 of 25 PagelD 141

compliance with any restitution payment plan imposed by the Court in no way
precludes the United States from simultaneously pursuing other statutory
remedies for collecting restitution (28 U.S.C. § 3003(b)(2)), including, but not
limited to, garnishment and execution, pursuant to the Mandatory Victims
Restitution Act, in order to ensure that the defendant’s restitution obligation is
satisfied.
On each count to which a plea of guilty is entered, the Court shall impose
a special assessment pursuant to 18 U.S.C. §3013. To ensure that this
obligation is satisfied, the Defendant agrees to deliver a cashier’s check, certified
check, or money order to the Clerk of the Court in the amount of $200, payable
to “Clerk, U.S. District Court” within ten days of the change of plea hearing.
The defendant understands that this agreement imposes no limitation as to fine.
Bs Supervised Release
The defendant understands that the offenses to which the
defendant is pleading provides for imposition of a term of supervised release
upon release from imprisonment, and that, if the defendant should violate the
conditions of release, the defendant would be subject to a further term of

imprisonment.

Defendant’s Initials a7 10
Case 3:20-cr-00065-TJC-PDB Document 43 Filed 10/21/20 Page 11 of 25 PagelD 142

3. Immigration Consequences of Pleading Guilty
The defendant has been advised and understands that, upon
conviction, a defendant who is not a United States citizen may be removed from
the United States, denied citizenship, and denied admission to the United States
in the future.
4, Sentencing Information
The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant, to provide relevant
factual information, including the totality of the defendant's criminal activities,
if any, not limited to the count to which defendant pleads, to respond to
comments made by the defendant or defendant's counsel, and to correct any
misstatements or inaccuracies. The United States further reserves its right to
make any recommendations it deems appropriate regarding the disposition of
this case, subject to any limitations set forth herein, if any.
5. Financial Disclosures
Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.
32(d)(2)(A)(ii), the defendant agrees to complete and submit to the United
States Attorney's Office within 30 days of execution of this agreement an

affidavit reflecting the defendant's financial condition. The defendant promises

Defendant’s Initials jlo" 11
Case 3:20-cr-00065-TJC-PDB Document 43 Filed 10/21/20 Page 12 of 25 PagelD 143

that his financial statement and disclosures will be complete, accurate and
truthful and will include all assets in which he has any interest or over which
the defendant exercises control, directly or indirectly, including those held by a
spouse, dependent, nominee or other third party. The defendant further agrees
to execute any documents requested by the United States needed to obtain from
any third parties any records of assets owned by the defendant, directly or
through a nominee, and, by the execution of this Plea Agreement, consents to
the release of the defendant's tax returns for the previous five years. The
defendant similarly agrees and authorizes the United States Attorney's Office to
provide to, and obtain from, the United States Probation Office, the financial
affidavit, any of the defendant's federal, state, and local tax returns, bank records
and any other financial information concerning the defendant, for the purpose
of making any recommendations to the Court and for collecting any
assessments, fines, restitution, or forfeiture ordered by the Court. The
defendant expressly authorizes the United States Attorney's Office to obtain
current credit reports in order to evaluate the defendant's ability to satisfy any
financial obligation imposed by the Court.
6. Sentencing Recommendations
It is understood by the parties that the Court is neither a party to

nor bound by this agreement. The Court may accept or reject the agreement,

Defendant's tnidais A" 12
Case 3:20-cr-00065-TJC-PDB Document 43 Filed 10/21/20 Page 13 of 25 PagelD 144

or defer a decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Office. The defendant
understands and acknowledges that, although the parties are permitted to make
recommendations and present arguments to the Court, the sentence will be
determined solely by the Court, with the assistance of the United States
Probation Office. Defendant further understands and acknowledges that any ~
discussions between defendant or defendant's attorney and the attorney or other
agents for the government regarding any recommendations by the government
are not binding on the Court and that, should any recommendations be rejected,
defendant will not be permitted to withdraw defendant's plea pursuant to this
plea agreement. The government expressly reserves the right to support and
defend any decision that the Court may make with regard to the defendant's
sentence, whether or not such decision is consistent with the government's
recommendations contained herein.
de Defendant’s Waiver of Right to Appeal the Sentence

The defendant agrees that this Court has jurisdiction and authority
to impose any sentence up to the statutory maximum and expressly waives the
right to appeal defendant's sentence on any ground, including the ground that
the Court erred in determining the applicable guidelines range pursuant to the

United States Sentencing Guidelines, except (a) the ground that the sentence

Defendant’s Initials 4 13
Case 3:20-cr-00065-TJC-PDB Document 43 Filed 10/21/20 Page 14 of 25 PagelID 145

exceeds the defendant's applicable guidelines range as determined by the Court
pursuant to the United States Sentencing Guidelines; (b) the ground that the
sentence exceeds the statutory maximum penalty; or (c) the ground that the
sentence violates the Eighth Amendment to the Constitution; provided,
however, that if the government exercises its right to appeal the sentence
imposed, as authorized by 18 U.S.C. § 3742(b), then the defendant is released
from his waiver and may appeal the sentence as authorized by 18 U.S.C.
§ 3742(a).

8. Middle District of Florida Agreement

 

It is further understood that this agreement is limited to the Office
of the United States Attorney for the Middle District of Florida and cannot bind
other federal, state, or local prosecuting authorities, although this office will
bring defendant's cooperation, if any, to the attention of other prosecuting
officers or others, if requested.

9, Filing of Agreement

This agreement shall be presented to the Court, in open court or

in camera, in whole or in part, upon a showing of good cause, and filed in this

cause, at the time of defendant's entry of a plea of guilty pursuant hereto.

o
Defendant’s Initials - 14
Case 3:20-cr-00065-TJC-PDB Document 43 Filed 10/21/20 Page 15 of 25 PagelD 146

10. Voluntariness

The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon
any discussions between the attorney for the government and the defendant and
defendant's attorney and without promise of benefit of any kind (other than the
concessions contained herein), and without threats, force, intimidation, or
coercion of any kind. The defendant further acknowledges defendant's
understanding of the nature of the offense or offenses to which defendant is
pleading guilty and the elements thereof, including the penalties provided by
law, and defendant's complete satisfaction with the representation and advice
received from defendant's undersigned counsel (if any). The defendant also
understands that defendant has the right to plead not guilty or to persist in that
plea if it has already been made, and that defendant has the right to be tried by
a jury with the assistance of counsel, the right to confront and cross-examine
the witnesses against defendant, the right against compulsory self-
incrimination, and the right to compulsory process for the attendance of
witnesses to testify in defendant's defense; but, by pleading guilty, defendant
waives or gives up those rights and there will be no trial. The defendant further
understands that if defendant pleads guilty, the Court may ask defendant

questions about the offense or offenses to which defendant pleaded, and if

Defendant’s Initials TH- 15
Case 3:20-cr-00065-TJC-PDB Document 43 Filed 10/21/20 Page 16 of 25 PagelD 147

defendant answers those questions under oath, on the record, and in the
presence of counsel (if any), defendant's answers may later be used against
defendant in a prosecution for perjury or false statement. The defendant also
understands that defendant will be adjudicated guilty of the offenses to which
defendant has pleaded and, if any of such offenses are felonies, may thereby be
deprived of certain rights, such as the right to vote, to hold public office, to serve
on a jury, or to have possession of firearms.
11. Factual Basis
Defendant is pleading guilty because defendant is in fact guilty.
The defendant certifies that defendant does hereby admit that the facts set forth
in the attached "Factual Basis," which is incorporated herein by reference, are
true, and were this case to go to trial, the United States would be able to prove
those specific facts and others beyond a reasonable doubt.
12. Entire Agreement
This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea
and no other promises, agreements, or representations exist or have been made

to the defendant or defendant's attorney with regard to such guilty plea.

Defendant’s Initials fo 16
Case 3:20-cr-00065-TJC-PDB Document 43 Filed 10/21/20 Page 17 of 25 PagelD 148

13. Certification
The defendant and defendant's counsel certify that this plea
agreement has been read in its entirety by (or has been read to) the defendant

and that defendant fully understands its terms.

DATED this_ 9 day of _Qetelber 2020.

MARIA CHAPA LOPEZ
United States Attorney

Hawg JO, eR RE aM, SOLE et
TRAVIS RYAN PRITCHARD KELLY S. RASE

Defendant Assistant United States Attorney

BRYAN E. DEMA§: GO — FRANK TALBOT ~
Attorney for Defendant Assistant United States Attorney

Chief, Jacksonville Division

 

Defendant’s Initials Me? 17
Case 3:20-cr-00065-TJC-PDB Document 43 Filed 10/21/20 Page 18 of 25 PagelD 149

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
UNITED STATES OF AMERICA

V. CASE NO. 3:20-cr-65(S1)-J-32PDB

TRAVIS RYAN PRITCHARD
PERSONALIZATION OF ELEMENTS
COUNT THREE

j Do you admit that an actual minor, that is, a real person who was
less than 18 years old, was depicted?

bi On or about April 10, 2020, in the Middle District of Florida, and
elsewhere, did you employ, use, entice, and coerce at least one minor to engage
in sexually explicit conduct for the purpose of producing a visual depiction of
the conduct?

3, Do you admit that you knew and had reason to know that such
visual depiction would be transported and transmitted using any means and
facility of interstate and foreign commerce, and that the visual depiction was
produced and transmitted using materials that had been mailed, shipped, and
transported in and affecting interstate and foreign commerce by any means, that

is a Samsung Galaxy S9+ wireless telephone that was manufactured in

Vietnam?
Case 3:20-cr-00065-TJC-PDB Document 43 Filed 10/21/20 Page 19 of 25 PagelD 150

COUNT FIVE

1s On or about May 2, 2020, in Clay County, in the Middle District
of Florida, did you knowingly possess a matter, that is a Samsung Galaxy S9+
wireless telephone that contained visual depictions?

2. Do you admit that such visual depictions were produced using
materials that had been shipped and transported in and affecting interstate and
foreign commerce, by any means including by computer, that is via a Samsung
Galaxy S9+ wireless telephone that was made in Vietnam?

3. Do you admit that the production of such visual depictions
involved the use of at least one minor child who had not attained 12 years of
age engaging in sexually explicit conduct?

A, Do you admit that these visual depictions were of at least of one
minor who had not attained 12 years of age engaging in sexually explicit
conduct?

Si Do you admit that you knew that at least one of the performers in
the visual depictions was a minor who had not attained 12 years of age and that
you knew that the visual depictions were of such minors engaged in sexually

explicit conduct?
Case 3:20-cr-00065-TJC-PDB Document 43 Filed 10/21/20 Page 20 of 25 PagelID 151

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
UNITED STATES OF AMERICA
Vv. CASE NO. 3:20-cr-65(S1)-J-32PDB

TRAVIS RYAN PRITCHARD |

FACTUAL BASIS

On April 29, 2020, Green Cove Springs Police Department responded to
an address in Green Cove Springs, Florida, in reference to a complaint that
TRAVIS RYAN PRITCHARD, a Clay County Sheriffs Office Patrol Officer
at the time, was allegedly having sexual relations with a 15-year-old juvenile,
herein referred to as Minor Victim 1 (MV1).

Detectives interviewed MV1, who reported that she met PRITCHARD
in August 2019 at a convenience store in Green Cove Springs, Florida, which
is in close proximity to MV1’s school. MV1 advised that at some point, she and
PRITCHARD exchanged contact information via a popular online chat
application, herein referred to as “The Chat Application.” MV1 advised
PRITCHARD told her they could be like “family friends” and he would help
her with her homework when she needed it. MV1 advised that she and
PRITCHARD began communicating through The Chat Application and, in

December 2019, PRITCHARD asked MVI to send him nude pictures of

WZ 20
Case 3:20-cr-00065-TJC-PDB Document 43 Filed 10/21/20 Page 21 of 25 PagelID 152

herself. MV1 advised that she did not feel comfortable at first but, after some
time, she sent him a picture of her bare chest via The Chat Application. MV1
advised she sent PRITCHARD similar photos over a dozen times.

MV1 also advised PRITCHARD sent her nude photos of his erect penis
on approximately ten occasions and also sent her one picture of his bare
buttocks. MV1 advised she told PRITCHARD she was 15 years of age prior to
them having sexual intercourse. MV1 advised PRITCHARD told her she could
never tell anyone about him because he could lose his family, his job and get in
trouble with the military. PRITCHARD told MV1 that they could never be in
a relationship and for her to never tell him that she loved him because of her
age. MV1 advised that, during December 2019, PRITCHARD came over to her
residence in Green Cove Springs after all the adults at MV1’s residence were
asleep and entered her bedroom through the window. MV1 advised she and
PRITCHARD spoke for a little while before having sexual intercourse. Sexual
encounters between MV1 and PRITCHARD continued on a weekly basis until
April 27, 2020. MV1 advised that, during this time period, PRITCHARD
typically arrived at her residence between the hours of midnight and 2:00 am
and would stay for approximately one hour. MV1 advised that during the
weekly sexual encounters with PRITCHARD, he would always enter the home

through her bedroom window. MV1 advised PRITCHARD never wore any

Ww 21
Case 3:20-cr-00065-TJC-PDB Document 43 Filed 10/21/20 Page 22 of 25 PagelD 153

protection during sexual intercourse and explained to MVI1 that he had had a
vasectomy. MV1 advised that PRITCHARD always ejaculated inside her
vagina and they always had vaginal/penile sexual intercourse. MV1 advised
that PRITCHARD performed oral sex on her on multiple occasions. MV1
advised that the sexual encounters with PRITCHARD always occurred in her
bedroom, on her bed. MV1 provided a video time stamped at 2:12 am on April
27, 2020, that MV1 took of PRITCHARD while PRITCHARD was in MV1’s
bedroom.

MV1 provided white shorts she was wearing after PRITCHARD
engaged in sexual activity with her on April 27, 2020. A Crime Laboratory
Analyst with the Florida Department of Law Enforcement examined the shorts
and observed a mixed DNA profile in the white shorts consistent with semen.
The Analyst determined that the mixed DNA profile was 700 billion times more
likely to occur if the contributors to the mixed profile were PRITCHARD and
MV1 than MV1 and another contributor.

A GCSPD Detective took custody of the phone MVI1 used to
communicate with PRITCHARD and began messaging with PRITCHARD,
assuming the identity of MV1. On the evening of April 29, 2020, PRITCHARD
sent an image of himself laying in a bed, which according to MV1 is a typical

good morning message from PRITCHARD. The detective continued

er 22
Case 3:20-cr-00065-TJC-PDB Document 43 Filed 10/21/20 Page 23 of 25 PagelID 154

messaging with PRITCHARD for the next two days, during which time
PRITCHARD told who he believed was MV 1, “But trust me when I say I miss
u and really want to spend time with u.” On May 1, 2020, PRITCHARD
requested who he believed was MV1 to meet him somewhere “to get a quickie
in.” PRITCHARD indicated it “would have to be after the sun went down.
And I'll look around. Most of my good hiding spots are out of walking range
for u.” PRITCHARD sent who he believed was MV1 a photograph of his groin
area showing his gray patterned boxer brief underwear with a blue waistband.

On May 2, 2020, at approximately 1:56 am, PRITCHARD asked, who
he believe was MV 1, “Can u still sneak out for a lil bit?” PRITCHARD sent a
message indicating he was near MV1’s house at the same time GCSPD officers
observed PRITCHARD in the area in his Clay County Sheriffs Office marked
patrol car.

GCSPD created a diversion to call PRITCHARD in to the GCSPD
station, and PRITCHARD sent who he believed to be MV1 messages that said,
“T'm so fucking angry rn. Well maybe. Thos might not take long. Now they are
sayng they only need my help with something. Idk. Fucking shit,” and “I’m so
fucking horny rn. I don't have time for this shit.” PRITCHARD then proceeded
to the GCSPD, where he was later arrested.

After waiving his Miranda rights, PRITCHARD acknowledged knowing

Wx
Case 3:20-cr-00065-TJC-PDB Document 43 Filed 10/21/20 Page 24 of 25 PagelD 155

MV1, acknowledged being at MV1’s house on “a couple of occasions” and
acknowledged being in MV1’s bedroom “late at night.”

When PRITCHARD was arrested, he was wearing the same gray
patterned boxer brief underwear with a blue waistband that he was wearing
when he sent a photograph of his groin area to MV1. He had his Samsung
Galaxy S9+ cellular telephone in his patrol car at the time of his arrest.

A forensic examination of PRITCHARD’s Samsung Galaxy cellular
telephone revealed multiple communications with MV1 using The Chat
Application as well as text messages between them. The examination also
yielded an encrypted digital secure folder containing multiple pornographic
pictures and videos, including multiple files of visual depictions of child sexual
abuse. Some of the files depicted known victims as previously identified in
depictions by the National Center for Missing and Exploited Children. One
such image is a color image of a prepubescent female child. The child is totally
naked and laying on her back on what appears to be a bed. The child’s legs are
spread and in the air. An adult male’s erect penis appears to be penetrating the
child anally. There were also 55 file names indicative of child pornography,

consisting of 54 video files and 1 image, with file titles are:

6Yo Boy Fucks Mom.wmv

2pedowoman and Boys.mp4

2_pthce - llyr son eat mom to orgasm.mpeg

(pthc) NEW 2017 Pedo Childlover 8yo Daddy's Little Girl JM 18.mp4

W 24
Case 3:20-cr-00065-TJC-PDB Document 43 Filed 10/21/20 Page 25 of 25 PagelD 156

e 3yo Girl Held In Mom's Lap While 9yo Son And Father Fuck —
Her(Sound).mp4
HSI also located child sexual abuse materials depicting MV1 in
photographs and videos in the encrypted digital secure folder on
PRITCHARD ’s Samsung Galaxy telephone.

When asked about the photographs depicting MV1 recovered from
PRITCHARD ’s Samsung cellular telephone, MV1 advised that PRITCHARD
requested particular sexually explicit depictions of MV1 engaging in sexually
explicit conduct, which MV1 eventually took and sent to PRITCHARD. One
such image was a color image of a child in an unnatural and sexually suggestive
pose. The child appears to be naked from the waist down. The child is bent over
what appears to be a bed and her legs are spread. The child is using her fingers
to spread open her bare vagina. The focal point of the image is the child’s
vagina. The child depicted is MV1 and she was 15 years old at the time the
image was produced at PRITCHARD’s direction on April 10, 2020.
PRITCHARD had stored the image in the encrypted digital secure folder on his
Samsung Galaxy $9+ that was made in Vietnam.

PRITCHARD acknowledges that there exists a sufficient nexus for
purposes of forfeiture between the item(s) specified herein, if any, and the

criminal conduct set forth above.

iP) 2
